Citation Nr: 0408556	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-09 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for bilateral knee conditions.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (the RO).   

Procedural History

The veteran served on active duty from July 1968 until April 
1970.  From August 1979 until March 1987 the veteran had 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) in the New York National Guard.  

The veteran's claim of entitlement to service connection for 
bilateral knee conditions was denied by the RO in a September 
1987 rating decision.  The veteran submitted a timely Notice 
of Disagreement (NOD) and the RO provided him with a 
Statement of the Case (SOC) in October 1987.  The veteran did 
not appeal that decision.  Thereafter the veteran made 
several attempts to reopen the claim.  In decisions dated 
June 1990, May 1996 and October 2000, the RO declined to 
reopen the claim.  

In November 2000, the RO received the veteran's request to 
reopen the claim for entitlement to service connection for 
bilateral knee conditions.  In a January 2001 rating decision 
the RO again declined to reopen the claim.  The veteran 
submitted a timely notice of disagreement and request for 
referral to a decision review officer (DRO) in January 2001.  
The DRO determined that the evidence submitted with the 
November 2000 request to reopen was new and material and 
reopened the claim.  
A de novo review resulted in a denial on the merits.  A SOC 
was issued in December 2001.  The veteran did not perfect an 
appeal.  

In June 2002, the RO received yet another request to reopen 
the claim of entitlement to service connection for bilateral 
knee conditions.  In a December 2002 rating decision, the RO 
declined to reopen the claim.  The veteran disagreed with 
that determination.  In a February 2003 SOC, the RO 
determined that the claim had been reopened; service 
connection for bilateral knee conditions was denied on the 
merits.  The veteran indicated continued disagreement with 
the RO's denial of his claim, and perfected his appeal with 
the timely submission of a substantive appeal (VA Form 9) in 
February 2003.

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim is reopened.  The Board 
further finds that additional development of the evidence is 
necessary prior to rendering a decision on the merits.  The 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action by him is required.


FINDINGS OF FACT

1.  In a December 2001 decision, the RO denied service 
connection for bilateral knee disabilities.

2.  The evidence associated with the claims file subsequent 
to the RO's December 2001 decision raises a reasonable 
possibility of substantiating the claim on the merits.


CONCLUSIONS OF LAW

1.  The RO's December 2001 decision denying the reopening of 
a previously denied claim of entitlement to service 
connection for bilateral knee conditions is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2003).

2.  Since the December 2001 RO decision, new and material 
evidence has been received, and so the claim of entitlement 
to service connection for bilateral knee conditions is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for bilateral knee disabilities.  In substance, he 
contends that injuries sustained and stress to his knees 
during his period of active duty service and later National 
Guard ACDUTRA caused or aggravated the deterioration of 
function and chronic pain in both knees.  

As noted in the Introduction, the RO most recently reopened 
the veteran's claim and denied the claim on its merits.  
However, the question of whether new and material evidence 
has been received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the claimant that may 
have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for claim, making 
RO determination in that regard irrelevant.]  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim]. The proper issue on appeal is, therefore, 
whether new and material evidence has been received which is 
sufficient to reopen the previously denied claim.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

The veteran was notified by the December 2002 rating decision 
and by the February 2003 statement of the case (SOC) of the 
pertinent law and regulations and of the need to submit 
additional evidence on his claim.  The veteran was informed 
that he needed to submit new and material evidence and of the 
definition of new and material evidence by each of these 
documents. 

More significantly, a letter was sent to the veteran in July 
2002 explaining the pertinent portions of the VCAA and what 
evidence was needed to complete the veteran's claim.  
Crucially, the veteran was informed by means of this letter 
as to what evidence he was required to provide and what 
evidence VA would attempt to obtain on his behalf.  The 
letter explained that VA would obtain government records and 
would make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. 
§ 5103(b).  The one-year period has now expired. 

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in December 2002, prior to the 
expiration of the one-year period following the July 2002 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.  The one-year period has now expired.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

Pertinent Laws and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Active 
military service is defined, in part, as active duty and any 
period of active duty for training (ACDUTRA). See 38 U.S.C.A. 
§ 101(24) (West 2002); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in June 2002, his claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  In this case, the last final denial is the 
unappealed December 2001decision which denied the veteran's 
claim on its merits.  

The "old" evidence

At the time of the December 2001 RO decision, the evidence 
included service medical records from his period of active 
duty in 1968-70, which indicate treatment for pain and a 
wrenched left knee in October 1968.  The service medical 
records do not reflect any treatment or complaint regarding 
the veteran's right knee.  Findings were negative for 
residual trauma to the left knee and both knees were 
described as normal at a separation examination conducted in 
April 1970.

Evidence of the veteran's medical treatment in the National 
Guard included copies of a 1984 National Guard periodic 
examination reflecting the veteran's report of ongoing pain 
and limitation in both knees; records of treatment following 
the veteran's complaint of pain and swelling in the knees 
during August 1986 ACDUTRA; and a line of duty assessment 
concerning the August 1986 swelling and pain in the veteran's 
knees in which the concluded that the veteran had suffered a 
re-injury to his knees while in the line of duty. 

The file also included a 1987 notification to the veteran 
that he was being separated from the National Guard and a 
1987 Statement of Service which indicated that the veteran 
was on ACDUTRA at the time of the August 1986 episode of knee 
swelling and pain.

Incident to the development of the veteran's 1987 claim for 
service connection for bilateral knee disabilities, a 
disability evaluation was conducted at the VA Outpatient 
Clinic in Syracuse, New York in July 1987.  The VA examiner 
diagnosed the veteran with posttraumatic laxity of the right 
anterior cruciate ligament with resultant mild to moderate 
anterior and rotatory instability and posttraumatic 
chondromalacia of the right patella.  The veteran was also 
diagnosed with post-traumatic chondromalacia of the left 
patella. The examiner offered no nexus opinion.

Additional evidence associated with the file included 
treatment records covering the period from 1987 to 2001 from 
VA Medical Centers in Wilkes-Barre, Pennsylvania; Syracuse, 
New York; and Sayre, New York.  In addition, there was of 
record an October 1995 VA examination report diagnosing the 
veteran with probable bilateral patellofemoral syndrome.  
Also of record in December 2001 was an April 1999 decision of 
the Social Security Administration which concluded that the 
veteran was disabled for the purposes of the Social Security 
Act.  None of that evidence was deemed new and material by 
the RO and the claim remained closed.

In November 2000, the veteran filed a request to reopen the 
claim for service connection.  Along with that request, the 
veteran submitted 1979 treatment records from the National 
Guard.  The records indicated that the veteran was treated 
for knee pain and injury.  The records included a statement 
from the veteran that he had fallen at work one week prior to 
his active duty period.  

In the December 2001 decision, the RO determined the veteran 
had an in-service injury of the left knee and a record of 
treatment for knee pain in both knees while in the National 
Guard, as well as ongoing treatment for knee conditions.  
Therefore, the first two elements of a claim for service 
connection, current disability and in-service injury or 
aggravation of an injury or condition, were arguably 
satisfied.  However, the veteran's claim had not been 
supported by competent medical evidence of a nexus between 
the veteran's claimed bilateral knee disability and any in-
service aggravation or injury.  More specifically, The RO 
found that the evidence did not show that the veteran's 
bilateral knee condition was permanently aggravated during 
service or during a period of ACDUTRA.  Therefore, the 
determination was made that the veteran's current disability 
was not related to any in-service injury or aggravation of 
any injury or condition.

As noted in the Introduction, the veteran most recently filed 
to reopen his claim in June 2002.  Additional evidence 
received since the December 2001 RO decision will be 
discussed below.  

Analysis

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for bilateral knee 
conditions.    

The unappealed December 2001 RO decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  As explained 
above, the veteran's claims for service connection for 
bilateral knee disabilities may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2003).  

As discussed in the factual background section above, it has 
previously been established that the veteran currently has 
bilateral knee disabilities.  Further there was evidence of 
record which is indicative of in-service injury.  Hickson 
element (1), a current disorder, and element (2), in-service 
incurrence or aggravation of disability, has arguably been 
shown by the various medical treatment records associated 
with the file.   Therefore, the Board's inquiry will be 
directed to the question of whether any additionally 
submitted (i.e. after December 2001) evidence bears directly 
and substantially upon the specific matter under 
consideration, namely whether the veteran's bilateral knee 
disabilities are related to his in-service injury.  

With respect to element (3), medical nexus, the additional 
evidence received since the December 2001 Board decision 
consists of VA treatment records dated from April 1999 to 
January 2003 from the VA Medical Centers in Syracuse, New 
York and Albany, New York.  Statements from the newly 
submitted VA treatment records pertain to the potential 
relationship between the veteran's current disability and 
incurrence or aggravation of the veteran's chronic knee 
condition during injuries sustained during service and 
ACDUTRA.  Specifically, the evidence contains a statement 
from the treating medical professional that it was a 
possibility that the veteran's disability was directly 
related to his reported active duty injuries.  

The VA treatment records can be considered "new" in that they 
were not previously before the RO in any of its prior 
decisions including the December 2001 prior final denial. The 
evidence can be considered "material" because it does 
relate to an unestablished fact necessary to establish the 
claim, specifically medical nexus.  
See 38 C.F.R. § 3.156 (2003).  Accordingly, new and material 
evidence has been submitted as to the key Hickson element, 
medical nexus, and the veteran's claim to reopen succeeds on 
that basis.

In short, for the reasons explained above the veteran has 
submitted competent medical evidence which serves to show 
that his bilateral knees disabilities may be related to 
injuries incurred or aggravated in service.  The evidence 
submitted relates to an unestablished fact (medical nexus), 
which is necessary to complete the claim, and it is therefore 
material.  See 38 C.F.R. § 3.156 (2003).  The recently 
submitted evidence being both new and material, the claim of 
service connection for bilateral knee disabilities is 
reopened.  

In summary, after reviewing the record, and for reasons 
expressed above, the Board is of the opinion that the veteran 
has submitted new and material evidence which is sufficient 
to reopen his claim of entitlement to service connection for 
bilateral knee conditions.  The Board wishes to make it clear 
that such evidence, although adequate for the limited 
purposes of reopening the claim, may not be sufficient to 
allow the grant of the benefits sought.  For the reasons 
explained below, the Board finds that additional development 
is necessary before the Board may proceed to a decision on 
the merits of the reopened claim.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral knee 
conditions is reopened; to that extent, the appeal is 
granted.


REMAND

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
After having carefully considered the matter, the Board 
believes that additional evidentiary development is in order.  

Specifically, the RO must obtain the records from the Social 
Security Administration (SSA) pertaining to the veteran's 
claim for SSA disability benefits.  
A portion of the April 1999 decision of the SSA granting the 
veteran disability compensation has been associated with the 
claims file.  However, page 4 of that decision, as well as 
the medical records relied upon in that decision, have not 
been associated with the veteran's VA claims folder.  As part 
of VCAA compliance, the RO should obtain all of the veteran's 
records from the SSA.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) [the statutory duty to assist includes 
obtaining records from SSA and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA disability compensation 
benefits].

As noted above, the record contains competent medical 
evidence that the claimant has current knee disabilities.  
Further, the record contains evidence from a National Guard 
line of duty report that that the veteran suffered an episode 
of knee pain and swelling during the August 1986 service 
designated as a period of ACDUTRA.  Under the VCAA, a medical 
nexus opinion is necessary to make a decision in the claim.  
See Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should contact SSA for the purpose of 
obtaining 
any records from that agency that pertain to the 
veteran's                   claim for disability 
benefits.  Any records so obtained                  
should be associated with the veteran's VA claims 
folder.
 
2.  After the completion of the 
foregoing, VBA must arrange for a medical 
nexus opinion from an appropriate medical 
specialist.  In conjunction with 
preparing this opinion, the specialist 
should review the claims file and provide 
an opinion as to whether the veteran's 
bilateral knee disabilities are as least 
as likely as not related to the veteran's 
in-service injuries or aggravation of any 
injury or condition incurred outside of 
active duty periods.  If the reviewing 
specialist deems it to be necessary, the 
veteran should undergo a VA examination 
and/or diagnostic testing.  The opinion 
should be associated with the veteran's 
VA claims folder.

3.  Thereafter, VBA must readjudicate the 
issue on appeal on a de novo basis.  If 
the decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



